      Case 1:19-cv-02142-RMB-BCM Document 62 Filed 04/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
 LEK SECURITIES CORPORATION and                     :
 ROX SYSTEMS, INC.,                                 : CASE NO.: 19-CV-02142
                                                    : (RMB/BCM)
                            Plaintiffs.             :
                                                    :
 v.                                                 :
                                                    : NOTICE OF APPEARANCE
 NICOLAS LOUIS, JONATHAN FOWLER,
                                                    :
 VOLANT HOLDING, LLC d/b/a VOLANT
                                                    :
 TRADING, VOLANT TRADING, LLC,
                                                    :
 VOLANT LIQUIDITY, LLC, AND VOLANT
                                                    :
 EXECUTION, LLC,
                                                    :
                           Defendants.              :
                                                    :

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Toby S. Soli of the law firm Greenberg Traurig, LLP hereby

enters her appearance as counsel in this case for defendants Volant Holding, LLC d/b/a Volant

Trading, Volant Trading, LLC, Volant Liquidity, LLC, and Volant Execution, LLC (collectively,

the “Volant Defendants”). I certify that I am admitted to practice in this Court.


Dated: New York, New York                            Respectfully submitted,
       April 10, 2019                                GREENBERG TRAURIG, LLP

                                                     By:     /s/ Toby S. Soli
                                                             Toby S. Soli
                                                     200 Park Avenue
                                                     New York, New York 10166
                                                     Tel.: (212) 801-3196
                                                     Fax: (2121) 801-6400
                                                     Email: solit@gtlaw.com

                                                     Counsel for Volant Defendants
